Title: To George Washington from John Hanson, 4 January 1782
From: Hanson, John
To: Washington, George


                  
                     Sir
                     Philadelphia 4. Jany 1782.
                  
                  The inclosed letter from William Connor and the papers accompanying it, have been read in Congress and referred to your Excellency to take order upon.  I have the honor to be &c.
                  
                     J.H.
                     
                  
               